DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 7, 2022, has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-21 are rejected under 35 U.S.C. 103 as obvious over US Pub. No. 2005/0098256 to Polanco in view of USPN 6,506,873 to Ryan.
Regarding claims 1-7 and 9-21, Polanco teaches high loft low density nonwoven webs of crimped filaments produced by forming substantially continuous, spunbond, crimped, bicomponent fibers of A/B bilateral morphology in an unheated fiber draw unit, which are then heated and cooled to achieve maximum crimp in the z-direction and produce a web of lofted material (Polanco, Abstract).  Polanco teaches that lofty webs have densities from about 0.002 g/cc to 0.05 g/cc and lofts from 0.02” to 1.5” (Id., paragraph 0009), such as about 0.14 inches loft and 0.027 g/cc density (Id., paragraph 0053).  Polanco teaches that the A/B morphology includes a bilateral configuration, generally side by side or eccentric sheath/core (Id., paragraph 0029).  Polanco teaches that suitable polymers for forming a component includes polypropylene (Id., paragraph 0033) and biodegradable polymers including polylactic acid (Id., paragraph 0036).  Polanco teaches typical air temperatures used to induce crimp range from about 110-260 degrees F, which represents temperatures of submelting degree (Id., paragraph 0037).  Note that Polanco teaches that a nonwoven web is a web having a structure of individual filaments which are interlaid and formed by spunbonding processes, which inherently comprises entangled filaments.
Regarding the claimed spun-laid web and claimed webs being free of any bonding treatment as claimed, Polanco teaches a spunbond web.  Polanco teaches that the air temperature to induce crimp ranges from 110-260 degrees F which represents temperatures of submelting degree.  Polanco teaches forming the web by depositing the fibers, wherein heated air is not drawn through the web to fix the web (Polanco, paragraph 0050).  Polanco teaches static air bonding to fix the web in the initially crimped configuration, wherein static air bonding does not involve drawing heated air through the web to fix the web in its high loft state, and results in little to no collapse of the initial loft of the web (Id., paragraph 0052).  
Additionally, Ryan teaches a similar fibrous material including a plurality of polylactide containing fibers having low or high shrinkage based on a boiling water shrinkage propensity (Ryan, Abstract).  Ryan teaches that the fibers can be monocomponent or multicomponent fibers used to form nonwoven fabrics in various applications (Id., column 3 lines 4-54, column 13 line 67 to column 14 line 46, column 21 line 47 to column 23 line 35).  Ryan teaches that the fibers are extruded by spunbond techniques, sometimes referred to as “polymer laid” fabrics or nonwovens (Id., column 27 lines 1-7).  Ryan teaches that web consolidation or bonding is the process by which the fibers or fibrous materials are interlocked to provide the integrity or strength of the fabric structure (Id., column 27 lines 12-30).  Ryan teaches that various types of bonding include mechanically bonded systems, chemical bonded, resin bonded, thermal bonded, point bonded or bonded arrangements (Id.).  Ryan teaches that in spunbonding, the filaments are sufficiently intermingled so that when the cospun web is introduced to a bonding unit, the lower melting component becomes tacky resulting in the adhesion of the filaments into a coherent web (Id., column 25 lines 19-27).  Ryan teaches that loft characteristics are important, wherein loft can be improved by techniques including the use of heat shrink characteristics to generate crimp, especially in multi-component systems, or propensity for mechanically induced crimping (Id., column 29 lines 51-59).  Ryan teaches that formulations of polylactide will self-crimp upon application to heat, where high loft is desired (Id.).  Ryan teaches various parameters to control the amount of shrinkage and properties of the fibers (Id., column 14 line 58 to column 16 line 67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the nonwoven web of Polanco, wherein the nonwoven is polymer laid and static air bonded, or alternatively wherein the fibers are tacky or bonded, such as by mechanically bonded systems or bonded arrangements, including alternative processes which are not within the specifically claimed group, as taught by Ryan, motivated by the desire of forming a conventional nonwoven web comprising crimped bicomponent fibers which is bonded in a manner known in the art to be functionally equivalent and predictably suitable for nonwoven webs having the desired amount of loft and strength suitable for the intended application.
Regarding the claimed tensile strength and indentation force deflection, and recovery, and wherein the web is configured to not break or shear as claimed, the webs of the prior art combination comprise a substantially similar structure and composition as claimed.  Additionally, the prior art combination teaches heating the web at a temperature within the scope set forth in Applicants’ specification, for the same purpose of achieving crimp in the z-direction.  Therefore, although the prior art combination does not disclose the claimed properties, including being configured to withstand an elongation as claimed, the claimed properties are deemed to naturally flow from the structure in the prior art, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Alternatively, as set forth above, the prior art combination teaches a substantially similar fiber and web as claimed.  The prior art combination teaches use of the web in similar or identical applications as set forth in Applicants’ specification (see Polanco, paragraph 0002; Ryan, column 28 lines 1-13). Ryan teaches that the fibers can be modified to provide desirable properties which can include good bond strength, strength, toughness, and differential shrinkage (Ryan, column 3 lines 28-54).  Ryan teaches that fibers have increasing tenacity with increasing orientation and crystallinity (Id., column 18 line 57 to column 19 line 16).  Ryan teaches that elongation-to-break first increases with spinning speed and orientation, as it reaches a maximum value and then decreases as the crystallinity and orientation further increase (Id., column 19 lines 59-67).  Ryan teaches that for spunbonded webs, loft, strength, elongation, drape and numerous other fabric properties are controlled via the selection of the appropriate material and processing conditions (Id., column 25 lines 19-27).  Ryan teaches that loft can be improved by techniques (Id., column 29 lines 51-59), and that when strength characteristics are important, control of crystallinity or optical composition will typically be desired, as tenacity for the final product can be provided at desirable levels (Id., column 29 lines 60-67).  
Since the prior art combination establishes similar fibers in similar webs for similar uses, and since the prior art combination acknowledges desirable properties and the manner in which to adjust the properties for those similar uses, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the nonwoven web of the prior art combination, and adjusting and varying the properties, such as tensile strength and recovery within the claimed ranges, as suggested by Ryan, motivated by the desire of forming a conventional nonwoven web having the desired properties, such as elongation, recovery and strength properties, suitable for the intended application.
Regarding claims 5, 15 and 20, the prior art combination teaches that webs may contain a single denier structure or a mixed denier structure, wherein webs may further contain fibers of various alternative shapes and symmetries, including pentalobal, tri-t and hollow cross sections (Polanco, paragraph 0033).  Since the prior art combination teaches bicomponent side by side or eccentric sheath/core fibers, in addition to web further containing fibers having various shapes and symmetries including pentalobal, tri-t and hollow cross sections, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the nonwoven web of the prior art combination, wherein web comprises bicomponent fibers in combination with fibers having a different cross-section, such as pentalobal, tri-t and hollow cross sections, motivated by the desire of forming a conventional nonwoven web based on the totality of the teachings of the prior art combination.
Regarding claim 9, the prior art combination teaches within the web the fibers are randomly crimped to produce a lofted material with a very high loft by inducing shingled layers with a buckled z-direction orientation to produce loft of the web (Polanco, paragraph 0010). 

Claims 1-21 are rejected under 35 U.S.C. 103 as obvious over Polanco in view of Ryan and US Pub. No. 2014/0272362 to Dugan.
Regarding claims 1-21, the claimed properties appear to naturally flow from the structure of the prior art combination.  Alternatively, in the event it is shown that the properties are based solely on a bicomponent fibers comprising polylactic acid and polypropylene components, such a structure is suggested by the prior art combination as set forth above.  Additionally, the prior art combination teaches that the fabrics are suitable for use in personal care products, padding and absorbents (Polanco, paragraph 0002).
Dugan multicomponent thermoplastic fibers that are biodegradable, including a first polymer component that includes a first aliphatic polyester and a second polymer component that also includes an aliphatic polyester (Dugan, Abstract), wherein the fibers can be incorporated into a nonwoven and crimped (Id., paragraphs 0060-0062). Dugan teaches that the multicomponent fibers can be selected from the group including spunbond filaments (Id., paragraph 0008).  Dugan teaches that the fiber can have various cross-sections including sheath/core and side-by-side arrangements (Id., paragraphs 0029-0033).  Dugan teaches that the multicomponent fibers have a cross-sectional area comprising the first and second component in about a 1:9 to about 9:1 ratio (Id., paragraph 0035).  Dugan teaches that the first polymer component can form at least a portion of the exposed outer surface (Id., paragraph 0036), wherein the first polymer component is polylactic acid (Id., paragraph 0039).  Dugan teaches that the fibers can comprise one or more further polymers including polypropylene (Id., paragraph 0055).  Dugan teaches that the nonwoven fabric can exhibit a tensile strength about 150 grams force or greater for a fabric sample having a length and width of about 1.5 inches and about 2 inches (Id., paragraph 0013).  Dugan teaches that PLA polymers exhibit desirable fiber mechanical strength (Id., paragraph 0041), wherein uses for the nonwoven fabrics include disposable products such as diapers and wipes (Id., paragraph 0065).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the nonwoven web of the prior art combination, wherein the bicomponent fibers comprise components such as polylactic acid and polypropylene to form a nonwoven having a tensile strength, such as within the claimed range, as taught by Dugan, motivated by the desire of forming a conventional nonwoven web comprising crimped bicomponent fibers which are predictably environmentally advantageous due to the biodegradability of polylactic acid, such that the web comprises a tensile strength known in the art as being predictably suitable for such uses.
Additionally, regarding the claimed tensile strength and indentation force deflection, and recovery, and wherein the web is configured to not break or shear as claimed, the webs of the prior art combination comprise a substantially similar structure and composition as claimed.  Additionally, the prior art combination teaches heating the web at a temperature within the scope set forth in Applicants’ specification, for the same purpose of achieving crimp in the z-direction, wherein the web comprises a tensile strength which overlaps with the claimed range.  Therefore, although the prior art combination does not disclose the claimed properties, including being configured to withstand an elongation as claimed, the claimed properties are deemed to naturally flow from the structure in the prior art since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Alternatively, as set forth above, the prior art combination teaches a substantially similar fiber and web as claimed.  Additionally, the prior art combination teaches use of the web in similar or identical applications as set forth in Applicants’ specification (see Polanco, paragraph 0002; Ryan, column 28 lines 1-13). Ryan teaches that the fibers can be modified to provide desirable properties which can include good bond strength, strength, toughness, and differential shrinkage (Ryan, column 3 lines 28-54).  Ryan teaches that fibers have increasing tenacity with increasing orientation and crystallinity (Id., column 18 line 57 to column 19 line 16).  Ryan teaches that elongation-to-break first increases with spinning speed and orientation, as it reaches a maximum value and then decreases as the crystallinity and orientation further increase (Id., column 19 lines 59-67).  Ryan teaches that for spunbonded webs, loft, strength, elongation, drape and numerous other fabric properties are controlled via the selection of the appropriate material and processing conditions (Id., column 25 lines 19-27).  Ryan teaches that loft can be improved by techniques (Id., column 29 lines 51-59), and that when strength characteristics are important, control of crystallinity or optical composition will typically be desired, as tenacity for the final product can be provided at desirable levels (Id., column 29 lines 60-67).  
Since the prior art combination establishes similar fibers in similar webs for similar uses, and since the prior art combination acknowledges desirable properties and the manner in which to adjust the properties for those similar uses, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the nonwoven web of the prior art combination, and adjusting and varying the properties, such as tensile strength and recovery, within the claimed ranges, as suggested by Ryan, motivated by the desire of forming a conventional nonwoven web having the desired properties, such as elongation, recovery and strength properties, suitable for the intended application.
Regarding claim 8, the prior art combination does not appear to teach the claimed volume ratio.  However, Dugan teaches that the multicomponent fibers have a cross-sectional area comprising the first and second component in about a 1:9 to about 9:1 ratio.  It is reasonable for one of ordinary skill to expect that the area ratio would be proportional to the volume ratio, as the fibers are extruded.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the nonwoven web of the prior art combination, wherein the bicomponent fibers comprise components with volume ratios, such as within the claimed ranges, as suggested by Dugan, motivated by the desire of forming a conventional nonwoven web comprising crimped bicomponent fibers having a structure known in the art as being predictably suitable for such fibers.

Claim 8 is rejected under 35 U.S.C. 103 as obvious over Polanco in view of Ryan, as applied to claims 1-7 and 9-21, above, and further in view of USPN 5,108,820 to Kaneko.
Regarding claim 8, the prior art combination teaches bicomponent and conjugate fibers as taught in Kaneko.  Although the prior art combination does not specifically teach the claimed volume ratio, Kaneko teaches soft nonwoven fabric of filaments, comprising crimped bi-component composite filaments (Kaneko, Abstract).  Kaneko teaches that the preferred volume ratio of component (A) to component (B) is from 20:80 to 70:30 (Id., column 3 lines 26-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the nonwoven web of the prior art combination, wherein the bicomponent fibers comprise components with volume ratios, such as within the claimed ranges, as taught by Kaneko, motivated by the desire of forming a conventional nonwoven web comprising crimped bicomponent fibers having a structure disclosed by the prior art combination as being predictably suitable for such structures.

Response to Arguments
Applicants’ arguments filed June 7, 2022, have been fully considered but they are not persuasive.  Applicants argue that Polanco achieves loftiness due to fiber crimp that substantially occurs, not during heating, but instead during the cooling of the web, whereas the present invention exhibits an increase in thickness/loftiness almost immediately upon being subjected to heat.  Examiner respectfully disagrees.  Although the manner in which activation or crimping occurs is not claimed, Applicants’ specification recites at paragraph 0029 that activation of the web comprises heating of the web, or in other embodiments, no heat is necessary to activate the web of fibers.  Therefore, the manner in which the fibers are crimped does not appear to distinguish the claimed invention from the prior art.
Applicants argue that Polanco requires bonding in some manner to achieve certain properties for the spunbond webs that are formed, as Polanco teaches at paragraph 0032 subjecting the fibers to through air bonding to set or fix the web at a desired degree of loft and density.  Additionally, Applicants argue that Polanco teaches at paragraphs 0050 and 0052, the web includes shingled layers as a result of static air bonding.  Applicants argue that static air bonding refers to a process in which fibers are bonded together, and the formed web is thus not formed where the web is free of calender bonding, hydroentangling, through air bonding, needling and point bonding. 
Regarding Applicants’ arguments, Examiner respectfully disagrees. As set forth in the previous Rejection, the claimed invention recites that the web is free of specific bonding processes, such as calender bonding, hydroentangling, through air bonding, needling and point bonding, as opposed to any bonding.  As set forth above, Polanco teaches static air bonding to fix the web in the initially crimped configuration, wherein static air bonding does not involve drawing heated air through the web to fix the web in its high loft state, and results in little to no collapse of the initial loft of the web.  As static air bonding is clearly not through air bonding which requires heating and melting of the fibers, or any of the specifically recited bonding processes, at least Polanco does not teach any of the specific bonding processes.  Note also that claim 1 of Polanco does not require any heating or melting of the fibers.
Applicants argue that the spunbond web taught by Polanco is not inherently the same as the spun-laid web as claimed, since Polanco does not teach or suggest a spun-laid web having physical properties as claimed, and further that is free from bonding as claimed. Examiner respectfully disagrees.  As set forth above, the web of the prior art combination appears to comprise a substantially similar structure and composition as claimed.  Additionally, Applicants’ specification at paragraph 0028 teaches that the spun-laid fibers are not bonded together or are substantially un-bonded (for example less than 10% of the fibers are bonded together).  The claimed invention does not exclude any bonding, as the specification teaches that the fibers are spun-laid and substantially un-bonded.  Similarly, Polanco expressly teaches either non-functionally bonded fibers or that such bonding may be eliminated altogether (emphasis added).  The claim is only excluding specific processes as opposed to any bonding at all, as Applicants argue, and static air bonding is clearly not within the scope of through air bonding.
Applicants argue that there is no teaching or suggestion by Polanco or Ryan of forming such webs that would still have the properties as claimed.  Additionally, Applicants argue that absent improper hindsight, there is no reasonable combination of Polanco with Ryan that would fairly suggest techniques capable of forming the spun-laid webs as claimed.
Regarding Applicants’ arguments, Examiner respectfully disagrees.  The claimed invention is directed to a plurality of entangled fibers, wherein the web is free of specific bonding processes and comprises various properties, such as thickness and density, set forth by the prior art.  The claimed invention does not require the absence of bonding, as the claims only recite bonding process excluded by the claims.  Additionally, the claims do not associate any specific structure with the bonding processes; only that the specific bonding processes are not performed.  For example, spinning of fibers and bonding and entangling of the fibers while they are tacky, such as set forth in Ryan, would result in a structure which may be similar to a through-air-bonded web even though such a process is not performed on the spun web.
Additionally, the prior art appears to be properly combinable, as the references are directed to fibrous polylactide material which are spunbonded.  Additionally, the prior art combination appears to establish the desirability of the claimed properties.  Therefore, Applicants’ arguments directed to hindsight reliance appears to be contrary to the teachings of the prior art.
	Applicants argue that Dugan and Kaneko do not fairly teach or suggest forming a spun-laid web having the claimed properties.  Examiner respectfully disagrees.  Dugan establishes a similar nonwoven comprising crimped polylactic acid polymers, wherein the nonwoven comprises a tensile strength which overlaps with the claimed range.  Kaneko, which is referenced by the prior art, is relied on to teach bicomponent fibers comprising volume ratios within the claimed range.  Dugan and Kaneko are not relied on to teach the claimed spun-laid web. 

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730. The examiner can normally be reached M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER Y CHOI/Primary Examiner, Art Unit 1786